Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the non-provisional application filed 02/05/2020.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1, 5-8, 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,042,606 (Fratzen) in view of U.S. Patent Publication Number 2009/0105809 (Lee et al.)
Regarding claims 1, 5, 6. 14 Fratzen discloses as shown in Figures 3, 10  an intraluminal prosthesis (stent 10, see col. 5, lines 62-67), comprising: a stent architecture comprising a plurality of stent rings extending along a longitudinal axis, adjacent stent rings connected by a plurality of connectors (straight links 90, see col. 6, lines 7-27), wherein the plurality of connectors are straight and connect facing peak portions of v-shaped stent elements of adjacent stent rings, each of the plurality of stent rings comprising a series of stent elements repeating along a circumferential axis, the stent elements comprising: v-shaped stent elements (generally indicated as A-D, see annotated Figure 3 provided below) having a first leg portion, a second leg portion (generally indicated as H, G), and a peak portion (generally indicated as I), the v-shaped stent elements having four distinct orientations with respect to the circumferential axis;  and V-shaped stent elements (generally indicated as E, F, see annotated Figure 3 provided below) connecting adjacent v-shaped stent elements such that the second leg portion of each of the v-shaped stent elements is connected to a V-shaped element, wherein the first leg of each of the v-shaped stent elements is parallel to a longitudinal axis of the prosthesis, a first end ring at a first end of the intraluminal prosthesis and a second end ring at a second end of the intraluminal prosthesis opposite the first end, 
each of the first end ring and the second end ring comprising straight stent members positioned at an angle to the longitudinal axis and connected together in a zig-zag configuration.

    PNG
    media_image1.png
    597
    287
    media_image1.png
    Greyscale

Fratzen fails to disclose the second leg portion of each of the v-shaped stent elements narrowing in width toward the V-shaped stent element.
Lee et al., from the same field of endeavor teaches a similar intraluminal prosthesis as shown in Figure 2B the second leg portion of each of the v-shaped stent elements narrowing in width toward the V-shaped stent element, for the purpose of providing a desirable distribution of stress and strain. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to narrow the width of the second leg portion of each of the v-shaped stent elements toward the V-shaped stent element in order to provide a desirable distribution of stress and strain.
Regarding claim 7, 8 Fratzen discloses wherein the plurality of connectors (shown in Figure 3) comprise a plurality of sets of three connectors along the longitudinal axis, each of the sets of three connectors including equidistantly spaced apart connectors, wherein the connectors of 
each of the sets of three connectors are aligned along the longitudinal axis. 



 Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,042,606 (Fratzen) in view of U.S. Patent Publication Number 2009/0105809 (Lee et al.)
as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2009/0099642 (Lerdahl et al.)
Regarding claims 2-4, Fratzen fail to disclose further comprising one or more graft layers attached to the stent architecture, wherein the one or more graft layers include an inner ePTFE graft layer and an outer ePTFE graft layer, wherein the inner ePTFE graft layer and the outer ePTFE graft layer are positioned over the stent architecture as extruded tubes of unsintered ePTFE, and wherein the inner ePTFE graft layer and the outer ePTFE graft layer are sintered together through openings in the stent architecture.
Lerdahl et al., from the same field of endeavor teaches a similar intraluminal prosthesis as shown in Figure 4 where the prosthesis includes one or more graft layers attached to the stent architecture;  see paragraph [0020]; wherein the one or more graft layers include an inner ePTFE graft layer and an outer ePTFE graft layer, wherein the inner ePTFE graft layer and the outer ePTFE graft layer are positioned over the stent architecture as extruded tubes of unsintered ePTFE, and wherein the inner ePTFE graft layer and the outer ePTFE graft layer are sintered together through openings in the stent architecture, for the purpose of treating an area of a lumen of the body not cover by the legs of the stent. see paragraph [0047].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to include the one or more graft layers disclosed by Lerdahl et al., in the intraluminal prosthesis disclosed by Fratzen in order to treat an area of a lumen of the body not cover by the legs of the stent.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,042,606 (Fratzen) in view of U.S. Patent Publication Number 2009/0105809 (Lee et al.)
as applied to claim 1 above, and further in view of U.S. Patent Number 5,925,061 (Ogi)
Regarding claim 9, Fratzen fails to disclose wherein the plurality of connectors have a width equal to a width of the first leg portion of the v-shaped stent elements. 
Ogi, from the same field of endeavor teaches a similar intraluminal prosthesis as shown in Figure 2; wherein the plurality of connectors (bridges) have a width equal to a width of the first leg portion of the v-shaped stent elements. See col. 6, lines 32-47.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the thickness of the connectors and the first leg portion of the intraluminal prosthesis disclosed by Fratzen for the equal width disclosed by Ogi, because it would only require the simple substitution of one known alternative configuration for another to produce nothing but predictable results.
Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 6,042,606 (Fratzen) in view of U.S. Patent Publication Number 2009/0105809 (Lee et al.)
as applied to claim 1 above, and further in view of U.S. Patent Publication Number 2002/0107562 (Hart)
Regarding claims 10, 11 Fratzen discloses the peak portion of the first orientation and the peak portion of the second orientation are facing a first end of the intraluminal prosthesis, wherein the peak portion of the third orientation and the peak portion of the fourth orientation are facing a second end of the intraluminal 
prosthesis
Fratzen fails to disclose wherein the peak portion of a first orientation of the v-shaped stent elements is longitudinally spaced a distance from the peak portion of a circumferentially adjacent second orientation of the v-shaped stent elements in at least one of the plurality of stent rings. 
Hart, from the same field of endeavor teaches a similar intraluminal prosthesis as shown in Figure 42 where the peak portion of a first orientation of the v-shaped stent elements is longitudinally spaced a distance from the peak portion of a circumferentially adjacent second orientation of the v-shaped stent elements in at least one of the plurality of stent rings, for the purpose of designing an opening 
bias into to the prosthesis. See paragraph [0131].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the intraluminal prosthesis disclosed by Fratzen such that the peak portion of the first orientation and the peak portion of the second orientation are facing a first end of the intraluminal prosthesis in order to designing an opening bias into to the prosthesis.
 	Regarding claim 12, since  Hart recognizes the distance is a result effective variable for the purpose of designing an opening bias into to the prosthesis; see paragraph [0131]; it would have been obvious to ordinary skill in the art, before the effective filing date of the claimed invention to modify the distance to be in the range from about 0.005 inch to about 0.035 inch because it would only require the optimization of a result effective variable, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13 Fratzen, fails to disclose wherein the peak portion of each of the v-shaped stent elements facing a first end of the intraluminal prosthesis is longitudinally spaced a distance from the V-shaped stent elements facing the first end of the intraluminal prosthesis in at least one of the 
plurality of stent rings. 
Hart, from the same field of endeavor teaches a similar intraluminal prosthesis as shown in Figure 42 wherein the peak portion of each of the v-shaped stent elements facing a first end of the intraluminal prosthesis is longitudinally spaced a distance from the V-shaped stent elements facing the first end of the intraluminal prosthesis in at least one of the plurality of stent ring, for the purpose of designing an opening 
bias into to the prosthesis. See paragraph [0131].
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the intraluminal prosthesis disclosed by Fratzen such the peak portion of each of the v-shaped stent elements facing a first end of the intraluminal prosthesis is longitudinally spaced a distance from the V-shaped stent elements facing the first end of the intraluminal prosthesis in at least one of the plurality of stent ring in order to designing an opening bias into to the prosthesis
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771